Citation Nr: 0907073	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  06-21 666A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her friend


ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel

INTRODUCTION

The Veteran had active service from September 1984 to April 
1990.  The Veteran subsequently served in the Naval Reserves 
from May 1990 to September 1994, which included a period of 
active duty for training (ACDUTRA) from April 29, 1992 to May 
29, 1992.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in September 2007.  This matter was 
originally on appeal from a rating decision issued in 
February 2005 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.  It is noted that 
the Veteran's case was processed by the Tiger Team.     

In May 2007, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  The transcript of 
the hearing is associated with the claims file and has been 
reviewed.  


FINDING OF FACT

The Veteran's currently diagnosed PTSD has been linked by 
competent medical opinion to her claimed stressor event of 
sexual assault during her period of ACDUTRA, and the 
occurrence of the sexual assault has been sufficiently 
corroborated by credible supporting evidence.  


CONCLUSION OF LAW

PTSD was incurred in ACDUTRA service.  38 U.S.C.A. 
§§ 101, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304(f) (2008).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the claimant 
of the criteria for assigning disability ratings and for 
award of an effective date.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

In notice letters dated in December 2004, the RO advised the 
Veteran to provide information regarding any treatment she 
had received for her claimed disorder, described the type of 
evidence that the Veteran should submit as supporting 
evidence of her claimed stressor event, and enclosed a PTSD 
questionnaire for the Veteran to complete and return to VA.  
Thus, the Veteran was adequately informed regarding what 
evidence was needed to substantiate her claim for service 
connection of PTSD.  The RO further listed the types of 
evidence that VA was responsible for obtaining and would make 
reasonable efforts to obtain on the Veteran's behalf.  
Moreover, the RO explained to the Veteran that she may lose 
money if she took more than one year to submit the requested 
information and evidence and her claim was granted because VA 
would not be able to pay her back to the date she filed her 
claim.  

The Board notes that the December 2004 VCAA notice letters 
did not address the element of degree of disability with 
respect to the Veteran's claim; however, such notice defect 
has been cured.  The record reflects that the Veteran was 
provided with notification regarding the assignment of 
disability ratings in March 2006 correspondence and, again, 
in an October 2007 VCAA notice letter and the claim was 
readjudicated in November 2008.  

Furthermore, the Board observes that the Veteran indicated in 
the November 2007 VCAA notice response that she had no other 
information or evidence to give to VA to substantiate the 
claim and asked that VA decide her claim as soon as possible.  

Moreover, the Board notes that the RO provided the Veteran 
with a copy of the February 2005 and May 2005 rating 
decisions, the May 2006 Statement of the Case (SOC), and the 
November 2008 Supplemental Statement of the Case (SSOC), 
which included a discussion of the facts of the claim, 
pertinent laws and regulations, notification of the basis of 
the decision, and a summary of the evidence considered to 
reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the Veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

To fulfill its statutory duty to assist, the RO scheduled the 
Veteran's May 2007 Travel Board hearing.  It is also observed 
that the Veteran's service treatment records for her ACDUTRA 
period, records submitted by the Veteran pertaining to her 
active duty, ACDUTRA, and inactive duty training (INACDUTRA) 
periods, VA treatment records from 1993 to 2005, and 
correspondence from the Veteran's mental health counselor 
(E.K. MA, QMHP) dated in May 2007 are of record.  The Board 
further notes that the Veteran's written statements and an 
email written from the Veteran's former boyfriend are 
associated with the claims folder.  

The Board notes that the Veteran has not been afforded with a 
VA PTSD examination with respect to her claim.  However, as 
will be explained below, the medical evidence of record 
contains diagnoses of PTSD that have been linked to her 
claimed in-service sexual assault by mental health 
professionals, and the claimed stressor event of sexual 
assault during ACDUTRA service has been sufficiently 
corroborated by credible supporting evidence.  Thus, a remand 
for a medical examination and medical opinion with respect to 
her claim is unnecessary.

The Board notes that this case was previously remanded for 
verification of the Veteran's periods of active duty, 
ACDUTRA, and INACDUTRA in the Naval Reserves.  A review of 
the record reveals that the Appeals Management Center (AMC) 
did not sufficiently comply with remand directives with 
respect to such verification.  Nonetheless, the Veteran 
submitted several records pertaining to her periods of active 
duty, ACDUTRA, and INACDUTRA, which show that the Veteran had 
ACDUTRA service during the period (i.e., May 1992) that the 
claimed stressor event is reported to have occurred.  Thus, 
there is no need to obtain further verification of her 
service periods.  Consequently, the Board finds that there is 
no prejudice to the Veteran in proceeding to adjudicate her 
claim despite AMC's failure to comply fully with remand 
directives.      

The Veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the Veteran in developing the 
facts pertinent to her claim.  Accordingly, the Board will 
proceed with appellate review.  

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated while 
performing ACDUTRA.  38 U.S.C.A. §§ 101(24), 106, 1131 (West 
2002).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability; (2) the existence 
of the disease or injury in service, and; (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992).  

VA regulation 38 C.F.R. § 3.304(f) (2008) sets forth the 
three elements specifically required to establish service 
connection for PTSD.  In order for service connection to be 
awarded for PTSD, the record must show:  (1) a current 
medical diagnosis of PTSD in accordance with 38 C.F.R. 
§ 4.125(a) (2008); (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor.

With regard to the second criterion, evidence of in-service 
stressors, the evidence necessary to establish that the 
claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2008).  If it is determined through 
military citation or other supportive evidence that a veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony regarding the reported stressors must 
be accepted as conclusive evidence as to their actual 
occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2008).  

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  West (Carlton) v. Brown, 7 Vet. App. 70, 
76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  A 
medical opinion diagnosing PTSD does not suffice to verify 
the occurrence of the claimed in-service stressors.  Moreau, 
9 Vet. App. at 395-96.

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2008).  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Id.  Evidence of behavior changes following the 
claimed assault is one type of relevant evidence that may be 
found in these sources.  Id.  Examples of behavior changes 
that may constitute credible evidence of the stressor 
include, but are not limited to:  a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  Id.

Analysis

In the present case, the Veteran contends that she currently 
has PTSD due to a sexual assault that occurred during her 
period of ACDUTRA.  In her January 2005 statement, the 
Veteran asserted that she was sexually assaulted by a fellow 
soldier one night in May 1992 while stationed in Japan.  She 
explained that she had danced with him a few times at a club 
and let the soldier into her room at the barracks after he 
had followed her there.  She also reported that he then 
forced her to take off her clothes, taped her hands together 
and then taped them to the headboard of her bed, and sexually 
assaulted her.  She additionally reported that he got dressed 
and left the room for several minutes after the assault but 
then returned to cut her restraints and left again.  The 
Veteran maintains that she never reported or sought treatment 
for the sexual assault during her ACDUTRA service but has had 
various mental health problems since and as a result of the 
assault.  

The Board notes that the medical evidence of record shows 
that the Veteran currently suffers from PTSD.  While VA 
treatment records from October 1993 to December 2004 contain 
diagnoses of various mental disorders such as dysthymia and 
depression but are absent of a diagnosis of PTSD, a January 
2005 treatment record reveals that a VA social worker (L.C., 
LCSW) diagnosed the Veteran with PTSD at that time.  In 
addition, the Veteran's mental health counselor, E.K., wrote 
in May 2007 correspondence that she had been treating the 
Veteran for the last two years and can verify that the 
Veteran presented for services due to PTSD.    

In addition, the medical evidence shows that the Veteran's 
currently diagnosed PTSD has been linked by competent medical 
opinion to her claimed stressor event of in-service sexual 
assault.  In the aforementioned January 2005 VA treatment 
record, the VA social worker linked the Veteran's PTSD to her 
childhood and military sexual trauma.  The Veteran's mental 
health counselor also indicated in the May 2007 
correspondence that the Veteran's PTSD was related to her 
being raped while in service.  Thus, the Veteran's PTSD has 
been linked by competent medical opinion to her claimed 
stressor of sexual assault during her period of ACDUTRA.  

Nevertheless, the record must also contain supporting 
evidence that substantiates the Veteran's statements as to 
the occurrence of the claimed in-service stressor of sexual 
assault in order for the Veteran to establish entitlement to 
service connection for PTSD.  

In support of her claim, the Board notes that the Veteran has 
submitted multiple written statements throughout the course 
of this appeal describing the nature and circumstances of her 
claimed in-service sexual assault.  The Veteran's service 
medical records show that she sought treatment for depressive 
symptoms during service, was found not to be physically 
qualified for retention in the Naval Reserve in March 1994 
because of her treatment of depression with medication, and 
was discharged from the Reserves in April 1994.  The Board 
further notes that the Veteran told a VA social worker, 
M.J.G., of a similar incident of sexual assault in July 1995 
during an interview for a social and industrial survey.  
Moreover, the Veteran's former boyfriend wrote in a May 2007 
email that the Veteran's behavior had changed after returning 
from Japan.         

The Veteran's service treatment records are inconclusive as 
to the occurrence of the claimed in-service stressor event of 
sexual assault as the records show that the Veteran sought 
treatment for depressive symptoms in service both before and 
after May 1992, the date the claimed assault was to have 
occurred.  In addition, the Veteran indicated at the May 2007 
hearing that she had told her former boyfriend of her rape 
shortly after it had occurred and she had returned to the 
United States; however, her former boyfriend wrote in a May 
2007 email that he only knew that she acted differently when 
she returned from Japan and did not know why.  The Board 
further notes that the Veteran has repeatedly explained that 
she did not report or seek treatment for her in-service 
assault during her period of ACDUTRA service.  While the 
Veteran provided the name of the soldier who reportedly 
assaulted her in May 1992 so that VA could confirm that he 
was indeed stationed at the base in Japan during her ACDUTRA 
period, such confirmation would not serve to corroborate the 
occurrence of the sexual assault.
In sum, the medical evidence of record shows that the 
Veteran's currently diagnosed with PTSD has been linked to 
her claimed in-service sexual assault by competent medical 
opinion.  Granted, it is a very close call as to whether the 
stressful event causing the PTSD has been credibly supported.  
The law, however,  provides that indirect evidence may be 
relied on to provide such support.  To be sure, the evidence 
related previously is not without a measure of ambiguity and 
is less than overwhelmingly supportive.  Nevertheless, when 
viewed within the rubric of reasonable doubt and the multiple 
and somewhat amorphous criteria set out at 38 C.F.R. § 3.304 
(f)(3), the record has probably established the stressor.  
Finally, it is important to note that the credibility of the 
favorable evidence has not been challenged.


ORDER

Entitlement to service connection for PTSD is granted.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


